ON MOTION FOR REHEARING

In affirming the appealed order, we have not overlooked the recitation therein indicating that the claimants presented a “prima facie” case for application of the logical cause doctrine. This remark was addressed to the claimants’ evidence alone, before the county presented evidence contradicting the claimants’ theory. This conflict was acknowledged in the order, whereupon the judge relied on the county’s evidence and declined to apply the logical cause doctrine. Despite some questionable language in the order as to a shifting burden, this ruling is consistent with cases such as Deahl, which indicate that all of the evidence should be considered in determining whether a logical cause has been proved. As in Deahl, the judge was not compelled to accept the claimants’ evidence tending to prove a logical cause, and could rely instead on the county’s evidence to the contrary in declining to apply the logical cause doctrine. See also Foxworth v. Florida Industrial Comm’n, 86 So.2d 147 (Fla.1955).
The claimants’ motion for rehearing is denied.
SMITH, MICKLE and LAWRENCE, JJ., concur.